Title: To Thomas Jefferson from John Adams, 11 June 1822
From: Adams, John
To: Jefferson, Thomas

Dear Sir,— Montezillo June 11th 1822.Half an hour ago I received, and this moment have heard read for the third or fourth time, the best letter that ever was written by an Octogenearian dated June the 1st It is so excellent that I am almost under an invincible temptation to commit a breach of trust by lending it to a printer. my Son Thomas Boylston, says it would be worth five hundred dollars to any newspaper in Boston, but I dare not betray your confidence.I have not sprained my wrist, but both my arms and hands are so even strained that I cannot write a line—Poor Starke remembered nothing and talked of nothing, but the Battle of Bennington. poor Thomson is not quite so reduced. I cannot mount my Horse, but I now walk three miles over a rugged rockey mountain, and have done it within a month; yet I feel when sitting in my chair, as if I could not rise out of it, and when risen, as if I could not walk across the room; my sight is very dim hearing pritty good, memory firm enough.—I answer your question? Is Death an Evil. It is not an Evil. it is a blessing to the individual, and to the world. yet we ought not to wish for it till life becomes insupportable; we must  wait the pleasure and convenience of this great teacher.—Winter is as terrible to me, as to you, I am almost reduced in it, to the life of a Bear or a torpid swallow. I cannot read, but my delight is to hear others read, and I tax all my friends most unmercifully and tyrannically, against their consent. The ass has kicked in vain, all men say the dull animal has missed the mark.This globe is a Theatre of War, its inhabitants are all heroes I believe the little Eeels in Vinegar and the animalcule in pepper water, I believe are quarrelsome, the Bees are as war-like as Romans, Russians, Britains, or Frenchmen, Ants or Caterpilers and Canker worms: are the only tribes amongst whom, I have not seen battles, and Heaven itself if we believe Hindoos, Jews, and Christians, has not always been at peace. We need not trouble ourselves about these things now fret ourselves because of Evil doers but safely trust the ruler with his skies. Nor need we dread the approach of dotage, let it come if it must.—Thompson it seemes still delights in his four stories. but Starke remembers to the last his Bennington, and exalted in his glory, the worst of the Evil is that our friends will suffer more by our imbecility than we ourselves.—.Diplomatic flickerings, it seemes have not yet ceased, it seem’s as if a council of Ambassadors could never agree.—In wishing for your health and happiness I am very selfish for I hope for more letters; this is worth more than five hundred dollars to me, for it has already given me and will continue to give, me more pleasure than a thousand.—Mr Jay who is about your age I am told experiences more decay than you do.—I am your old friend—John Adams